Citation Nr: 0016585	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to July 1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a decision in June 1996, the Board found that new and 
material evidence submitted since the Board's previous denial 
of the claim in March 1990 was not sufficient to reopen the 
claim.  In the June 1996 decision, the Board held that the 
evidence remained insufficient to establish a verified 
"stressor," as required under 38 C.F.R. § 3.304(f) (1999).  
As will be shown more fully below, while a preliminary review 
of the additional evidence submitted since the June 1996 
Board decision reveals that the claim continues to be 
deficient in this regard, the Board finds that changes in VA 
manual provisions since the Board's previous decision warrant 
remand of this matter based on due process considerations.  


REMAND

The Board first notes that in addition to stressors relating 
to the veteran's alleged exposure to the death of a fellow 
service member during basic training, in a hearing before the 
Board in February 2000, the veteran has additionally 
described stressors arising out of a number of personal 
assaults allegedly perpetrated by his drill instructor and 
others during his period of active service.  Some of these 
assaults allegedly involved the drill instructor using a 
screwdriver in a threatening manner (transcript (T.) at p. 
7), and the placement of a bucket on the veteran's head and 
the drill instructor continually striking the bucket with a 
screwdriver (T. at p. 15).  Other forms of assault were also 
described.  The record further reflects previous statements 
from the veteran wherein he recalled discussing these events 
during service with a chaplain.  

As was noted by the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") in Patton v. West, 12 Vet. App. 272 (1999), special 
evidentiary procedures for PTSD claims based on personal 
assault were established in February 1996 in Department of 
Veterans Affairs (VA) Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III, para. 5.14c (Feb. 20, 1996), and 
are a substantially expanded version of former Manual M21-1, 
Part III, para. 7.46c(2) (Oct. 11, 1995) (evidence of 
behavior changes that may indicate occurrence of personal 
assault as in-service stressor in PTSD context).  See YR v. 
West, 11 Vet. App. 393, 398-99 (1998); Anglin v. West, 11 
Vet. App. 361, 368 (1998).  "This Court has previously held 
that the Manual M21-1 provisions in paragraph 7.46 dealing 
with PTSD are substantive rules that are "the equivalent of 
[VA] [r]egulations'."  Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 139 (1997) (quoting Hayes v. Brown, 6 Vet. App. 66, 67 
(1993)); see also Smith (Bernard) v. Brown, 10 Vet. App. 44, 
48 (1996); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Fugere v. Derwinski, 1 Vet. App. 103, 109 (1990), aff'd, 972 
F.2d 331 (Fed.Cir. 1992).  

Moreover, it has been held that VA is required to follow the 
new provisions in paragraph 5.14c.  YR, supra.  Thus, while 
the Board may not be required to reopen the claim for 
consideration of the M-21 provisions found in paragraph 
5.14c, due process requires that the veteran be afforded 
notice of the relevant provisions of paragraph 5.14c.  In 
this regard, the Board observes that there are still 
additional avenues open for obtaining verification of the 
alleged assaults in service, and these avenues must be 
investigated.  M21-1 provides that the required credible 
supporting evidence of a noncombat stressor may be obtained 
from service records or other sources.  M21-1, Part VI, para. 
11.38.  Specific to claims based upon personal assault, M21-
1, Part III, para. 5.14c provides an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  
Included among the sources are statements from fellow service 
members, chaplain, and clergy.  This section of M21-1 also 
contains an exhibit entitled "Suggested Development Letter 
for PTSD Claims Based on Personal Trauma."

The record in this case shows that the regional office (RO) 
informed the veteran in a December 1998 statement of the case 
(SOC) that the additional evidence of record did not qualify 
as credible supporting evidence of the occurrence of an in-
service stressor as required by 38 C.F.R. § 3.304(f).  
However, that SOC did not mention the types of collateral 
evidence now listed in the revised version of M21-1, Part 
III, para. 5.14c.  Thus, the Board finds that considerations 
of due process require that the appellant and his 
representative be properly informed of all of the types of 
collateral evidence now mentioned in M21-1, Part III, para. 
5.14c.

It should also be noted that if a claimant's application for 
benefits under the laws administered by the Secretary is 
incomplete, the Secretary is obligated to notify the veteran 
of the evidence necessary to complete the application.  
38 U.S.C.A. § 5103 (West 1991).

Moreover, legal precedent has also established new standards 
for the review of PTSD claims and applications to reopen 
based on the submission of new and material evidence.  First, 
Cohen (Douglas) v. Brown, supra, altered the analysis in 
connection with claims for service connection for PTSD, by 
pointing out that VA has adopted the fourth addition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and that the criteria 
have changed from an objective ("would evoke in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  

In addition, it was determined in Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998) that the Court in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) had "overstepped its judicial 
authority" by adopting a social security case law definition 
of "new and material evidence," rather than deferring to 
the "reasonable interpretation of an ambiguous statutory 
term established by [VA] regulation."  Thus, under Hodge, in 
order to reopen a claim, the additional evidence must bear 
directly and substantially on the specific matter under 
consideration, must be neither cumulative nor redundant, and 
by itself or in combination with other evidence, must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Consequently, following the additional development noted 
above, the RO should thereafter readjudicate this claim 
consistent with Cohen and Hodge as noted above.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should advise the appellant of 
the potential alternative or collateral 
sources listed in M21-1, Part III, para. 
5.14c(5)-(8), for supporting evidence 
regarding the assaults he alleges 
occurred in service.  The use of the 
exhibit in M21-1 entitled "Suggested 
Development Letter for PTSD Claims Based 
on Personal Trauma" is recommended.  The 
veteran and his representative are 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the alleged event and that he must be 
as specific as possible because without 
such details an adequate search for 
supporting information cannot be 
conducted.  

3.  Thereafter, the RO should take 
appropriate action to request any 
supporting evidence from alternative 
sources identified by the veteran.  The 
Board again must emphasize that the 
ability of the VA to assist in this 
matter is directly dependent upon the 
actions of the claimant in providing 
evidence or in identifying specifically 
where such alternative or collateral 
evidence may be obtained.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen his claim for service 
connection for PTSD, including 
consideration of Cohen, supra, and Hodge 
supra.  

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


